Name: 2008/681/EC: Commission Decision of 28 July 2008 concerning the non-inclusion of certain substances in Annexes I, IA or IB to Directive 98/8/EC of the European Parliament and of the Council concerning the placing of biocidal products on the market (notified under document number C(2008) 3854) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: deterioration of the environment;  marketing;  health;  environmental policy;  chemistry
 Date Published: 2008-08-20

 20.8.2008 EN Official Journal of the European Union L 222/7 COMMISSION DECISION of 28 July 2008 concerning the non-inclusion of certain substances in Annexes I, IA or IB to Directive 98/8/EC of the European Parliament and of the Council concerning the placing of biocidal products on the market (notified under document number C(2008) 3854) (Text with EEA relevance) (2008/681/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Directive 98/8/EC of the European Parliament and of the Council of 16 February 1998 concerning the placing of biocidal products on the market (1), and in particular the second subparagraph of Article 16(2) thereof, Whereas: (1) Commission Regulation (EC) No 1451/2007 of 4 December 2007 on the second phase of the 10-year work programme referred to in Article 16(2) of Directive 98/8/EC of the European Parliament and of the Council concerning the placing of biocidal products on the market (2) establishes a list of active substances to be assessed, with a view to their possible inclusion in Annex I, IA or IB to Directive 98/8/EC. (2) For a number of substance/product type combinations included in that list, either all participants have discontinued their participation from the review programme, or no complete dossier was received within the time period specified in Articles 9 and 12(3) of Regulation (EC) No 1451/2007 by the Member State designated as Rapporteur for the evaluation. (3) Consequently, and pursuant to Articles 11(2), 12(1) and 13(5) of Regulation (EC) No 1451/2007, the Commission informed the Member States accordingly. That information was also made public by electronic means on 22 June 2007. (4) Within the period of three months from that publication, no person or Member State indicated an interest in taking over the role of participant for the substances and product types concerned. (5) Pursuant to Article 12(5) of Regulation (EC) No 1451/2007, the substances and product types concerned should therefore not be included in Annexes I, IA or IB to Directive 98/8/EC. (6) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Biocidal Products, HAS ADOPTED THIS DECISION: Article 1 The substances and the product types indicated in the Annex to this Decision shall not be included in Annexes I, IA or IB to Directive 98/8/EC. Article 2 For the purposes of Article 4(2) of Regulation (EC) No 1451/2007, this Decision shall apply from the day following its publication in the Official Journal of the European Union. Article 3 This Decision is addressed to the Member States. Done at Brussels, 28 July 2008. For the Commission Stavros DIMAS Member of the Commission (1) OJ L 123, 24.4.1998, p. 1. Directive as last amended by Directive 2008/31/EC (OJ L 81, 20.3.2008, p. 57). (2) OJ L 325, 11.12.2007, p. 3. ANNEX SUBSTANCES AND PRODUCT TYPES NOT TO BE INCLUDED IN ANNEXES I, IA OR IB TO DIRECTIVE 98/8/EC Name EC number CAS number Product type Formaldehyde 200-001-8 50-00-0 11 Formaldehyde 200-001-8 50-00-0 12 Formaldehyde 200-001-8 50-00-0 13 2-(2-butoxyethoxy)ethyl 6-propylpiperonyl ether/Piperonyl butoxide 200-076-7 51-03-6 19 1,3-dibromo-5,5-dimethylhydantoin 201-030-9 77-48-5 2 1,3-dibromo-5,5-dimethylhydantoin 201-030-9 77-48-5 11 1,3-dibromo-5,5-dimethylhydantoin 201-030-9 77-48-5 12 Naphthalene 202-049-5 91-20-3 19 m-Cresol 203-577-9 108-39-4 2 m-Cresol 203-577-9 108-39-4 3 Hexa-2,4-dienoic acid/Sorbic acid 203-768-7 110-44-1 8 Benzyl benzoate 204-402-9 120-51-4 18 Benzothiazole-2-thiol 205-736-8 149-30-4 2 Benzothiazole-2-thiol 205-736-8 149-30-4 7 Benzothiazole-2-thiol 205-736-8 149-30-4 9 Benzothiazole-2-thiol 205-736-8 149-30-4 11 Benzothiazole-2-thiol 205-736-8 149-30-4 12 Benzothiazole-2-thiol 205-736-8 149-30-4 13 2-hydroxy-4-isopropyl-2,4,6-cycloheptatrien-1-one 207-880-7 499-44-5 10 Sodium bromide 231-599-9 7647-15-6 4 Sodium bromide 231-599-9 7647-15-6 6 Sodium bromide 231-599-9 7647-15-6 13 Boric acid 233-139-2 10043-35-3 18 Ammonium bromide 235-183-8 12124-97-9 2 Ammonium bromide 235-183-8 12124-97-9 4 Ammonium bromide 235-183-8 12124-97-9 6 Cis-tricos-9-ene 248-505-7 27519-02-4 18 3-phenoxybenzyl-2-(4-ethoxyphenyl)-2-methylpropylether/Etofenprox 407-980-2 80844-07-1 2 3-phenoxybenzyl-2-(4-ethoxyphenyl)-2-methylpropylether/Etofenprox 407-980-2 80844-07-1 3 (RS)-3-Allyl-2-methyl-4-oxocyclopent-2-enyl-(1R,3R)-2,2-dimethyl-3-(2-methylprop-1-enyl)-cyclopropanecarboxylate (mixture of 2 isomers: 1R trans: 1RS only 1:1)/Bioallethrin/d-trans-Allethrin Plant protection product  18 Spinosad: fermentation product of soil micro-organisms containing Spinosyn A and Spinosyn D Plant protection product  3